UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-6442
GERRY LEE MCCOY,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                 Rebecca B. Smith, District Judge.
                           (CR-93-90-N)

                      Submitted: July 11, 2002

                      Decided: August 26, 2002

      Before WIDENER and WILKINS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Remanded by unpublished per curiam opinion.


                            COUNSEL

Gerry Lee McCoy, Appellant Pro Se. Fernando Groene, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appel-
lee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MCCOY
                              OPINION

PER CURIAM:

   The notice of appeal in this case was received in the district court
after expiration of the appeal period. Under Houston v. Lack, 487 U.S.
266 (1988), the notice is considered filed as of the date Appellant
delivered it to prison officials for forwarding to the court. Because
Appellant alleges that he timely delivered his notice of appeal to
prison authorities, we remand the case for the district court to deter-
mine the timeliness of the filing under Houston v. Lack. The record,
as supplemented, will then be returned to this court for further consid-
eration.

                                                          REMANDED